Name: Council Regulation (EEC) No 3444/80 of 22 December 1980 maintaining the prices for fishery products fixed in Regulations (EEC) No 2813/79, (EEC) No 2814/79, (EEC) No 2815/79 and (EEC) No 2816/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 359/ 14 Official Journal of the European Communities 31 . 12 . 80 COUNCIL REGULATION (EEC) No 3444/80 of 22 December 1980 maintaining the prices for fishery products fixed in Regulations (EEC) No 2813/79, (EEC) No 2814/79, (EEC) No 2815/79 and (EEC) No 2816/79 Whereas , in order to maintain continuity, it is necessary to retain the prices applicable in 1980 for a limited period in the 1981 fishing year, until the date when prices are fixed for that year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to . the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organi ­ zation of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Articles 9 (4), 14 (5) and 16 (5) thereof, Having regard to the proposal from the Commission, Whereas the guide prices , intervention prices and the Community producer price were fixed for the 1980 fishing year by Regulations (EEC) No 2813/79 (3 ), (EEC) No 2814/79 (4), (EEC) No 2815/79 (5 ) and (EEC) No 2816/79 (*); Whereas it is not possible to fix these prices in time for the 1981 fishing year ; Article 1 The prices fixed in Regulations (EEC) No 2813/79, (EEC) No 2814/79, (EEC) No 2815/79 and (EEC) No 2816/79 shall remain valid until the date of entry into force of the Regulations fixing the prices for 1981 . Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1980 . For the Council The President J. SANTER (') OJ No L 20, 28 . 1 . 1976, p. 1 . (2 ) See page 13 of this Official Journal . O OJ No L 320, 15 . 12 . 1979, p. 1 . O OJ No L 320 , 15 . 12 . 1979, p. 3 . o OJ No L 320, 15 . 12 . 1979, p. 5 . (*) OJ No L 320, 15 . 12 . 1979, p. 6 .